Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 5, “a user”, should read, “the user”.
Claim 17, line 4, “a user”, should read, the user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Please note that Claim 10 recites, “wherein the multifactor authentication process is performed by receiving the first non-audible sound signal from another user device; and receive, during a first interval, a first non-audible sound signal from the audio interface to initiate a multifactor authentication process”. Please note that applicant first recites that the first non-audible sound signal (lacks antecedent basis) is received from another user device and then further claim that “a first non-audible sound signal” is received from the audio interface”. As a result, it is not clear weather s first non-audible sound signal is generated by the device or another device. In view of specification and claims 1 and 17, it appears that the first non-audible sound signal is generated by the (first) device and the different non-audible sound signal is generated by another user device. Examiner suggest applicant to amend claim language to recite, “wherein the multifactor authentication process is performed by receiving a different non-audible sound signal from another user device; and receive, during a first interval, a first non-audible sound signal from the audio interface to initiate a multifactor authentication process and receive the different non-audible sound signal, subsequent to receiving the first non-audible sound signal, to determine whether to complete the transaction request or not.”. This will be assumed for examination purposes. Clarification/Correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 10,063,542 B1), hereinafter, “Kao”.
Regarding Claim 1, Kao discloses a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor causing the processor to: 
receive a transaction request from a user interface of a user device (See, Column 8, lines 62-66, “The first client computing device executes (305) a first application for facilitating communication with a server computing device based on a computerized transaction requested by the user via the first client computing device”); 
receive a user-identifier from the user interface, the user-identifier associated with a user (See, Column 6, line 67- Column 7, line 8, “Customer data 210 can further include knowledge profile database 213 for storing a list of questions and their associated pre-entered answers for use in the simultaneous voice and sound multifactor authentication process. For example, user 115 can be asked a series of security questions upon initial registration or enrollment with the resource or service hosted by server computing device 120, and knowledge profile database 213 can store the answers to the security questions and associate them with user 115 based on information about user 115 (e.g., user ID, name, etc.)”); and 
initiate a multifactor authentication process responsive to receipt of the user- identifier (Column 7, lines 45-58), the multifactor authentication process comprising a plurality of communications to be conducted over a non-audible frequency interface of the user device (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105”), 
wherein the multifactor authentication process is performed by sending from the user device a first non-audible sound signal to another user device, and receiving at the user device a different non-audible sound signal from the other user device, subsequent to the sending of the first non-audible sound signal, wherein the different non-audible sound signal indicates whether to complete the transaction request or not (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105” and Column 7, lines 59-67, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S” and Column 8, lines “32-36, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S”).
Regarding Claim 2, the rejection of claim 1 is incorporated and Kao further discloses the plurality of communications being based upon a predetermined frequency pattern (See, Column 1, line 42-Column 2, line 15).
Regarding Claim 10, Kao discloses a device (See, Fig. 1, Numeral 105), comprising: 
a user interface (See, Column 15, line 7-21); 
an audio interface, coupled to the user interface, and comprising an audio receiver and an audio transmitter (See, Fig. 1, Numeral 130 and also Column 5, line 7-14); 
a processor, coupled to the user interface and the audio interface (See, Column 4, lines 62-65); and 
a non-transitory computer-readable storage medium storing computer- readable program code (See, Column 4, lines 62-65) executable by the processor to: 
receive an enable signal over the user interface to enable a multifactor authentication application (See, Column 8, lines 62-66, “The first client computing device executes (305) a first application for facilitating communication with a server computing device based on a computerized transaction requested by the user via the first client computing device”), wherein the multifactor authentication process is performed by receiving a different non-audible sound signal (See 112(b) rejection above) from another user device (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105”); and 
receive, during a first interval, a first non-audible sound signal from the audio interface to initiate a multifactor authentication process (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave” and Column 7, lines 59-67, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S” and Column 8, lines “32-36, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S”), and 
receive a different non-audible sound signal, subsequent to receiving the first non-audible sound signal, to determine whether to complete the transaction request or not (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105” and Column 7, lines 59-67, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S” and Column 8, lines “32-36, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S”).

Regarding Claim 17, Kao discloses a method, comprising: 
receiving a transaction request from a user interface (See, Column 8, lines 62-66, “The first client computing device executes (305) a first application for facilitating communication with a server computing device based on a computerized transaction requested by the user via the first client computing device”); 
receiving a user-identifier from the user interface, the user-identifier associated with a user (See, Column 6, line 67- Column 7, line 8, “Customer data 210 can further include knowledge profile database 213 for storing a list of questions and their associated pre-entered answers for use in the simultaneous voice and sound multifactor authentication process. For example, user 115 can be asked a series of security questions upon initial registration or enrollment with the resource or service hosted by server computing device 120, and knowledge profile database 213 can store the answers to the security questions and associate them with user 115 based on information about user 115 (e.g., user ID, name, etc.)”); and 
sending a first non-audible sound signal to initiate a multifactor authentication process during a first interval, wherein the multifactor authentication process is based upon the first non-audible sound signal a predetermined frequency pattern, associated with the user wherein the multifactor authentication process is performed by sending the first non-audible sound signal from the user device, and receiving a different non-audible sound signal at the user device, subsequent to the sending the first non-audible sound signal, to determine whether to complete the transaction request or not (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105” and Column 7, lines 59-67, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S” and Column 8, lines “32-36, “In some embodiments, primary device sound generator 227 draws data from inaudible sounds database 207 and primary authentication device 105 is configured to play an inaudible sound during the authentication process that it expects secondary authentication device 110 to reproduce during the authentication process. In some embodiments, primary authentication device 105 plays the inaudible sound at substantially the same time as, or simultaneously with, sound S”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,498,721 B1 in view of Kao.
Claims 1-20 requires following additional limitation: sending from the user device a first non-audible sound signal to another user device and receiving at the user device a different non-audible sound signal from the other user device.
Kao discloses sending from the user device a first non-audible sound signal to another user device and receiving at the user device a different non-audible sound signal from the other user device (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send from the user device a first non-audible sound signal to another user device and receive at the user device a different non-audible sound signal from the other user device as taught by Kao in order to implement secondary authentication using mobile phone of the user and further by using non-audible sound signals in order to detect proximity of the two devices. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,507 B2 in view of Kao.
Claims 1-20 requires following additional limitation: sending from the user device a first non-audible sound signal to another user device and receiving at the user device a different non-audible sound signal from the other user device.
Kao discloses sending from the user device a first non-audible sound signal to another user device and receiving at the user device a different non-audible sound signal from the other user device (See, Column 6, lines 37-46, “In some embodiments, primary authentication device 105 can play a sound from inaudible sounds database 207 that is inaudible to human ears, but can be captured by secondary authentication device 110 and validated to ensure it matches an expected sound wave. In some embodiments, upon receiving or validating the inaudible sound produced by primary authentication device 105, secondary authentication device 110 plays back the same or a different inaudible sound that is validated by primary authentication device 105)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send from the user device a first non-audible sound signal to another user device and receive at the user device a different non-audible sound signal from the other user device as taught by Kao in order to implement secondary authentication using mobile phone of the user and further by using non-audible sound signals in order to detect proximity of the two devices. 


Allowable Subject Matter
Claims 3-9 and 18-20 would be allowable if rewritten (or by filing a terminal disclaimer) to overcome the non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and further by filing a terminal disclaimer to overcome the non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhaya et al. (US 2018/0191804 A1).
Chow et al. (US 2016/0087978 A1).
Allain et al. (US 2015/0222615 A1).
Rutherford et al. (US 2014/0172430 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435